 

 

AO 440 (Rev. 06/12) Summons in a Civil Action

PROOF OF SERVICE
(This section should not be filed with the Court unless required by Fed. R. Civ. P. 4(1 '))

Case No. 2:19-cv—13657-VAR-DRG
. Reg Agent
—_—
This summons for (name of individual and title, ifany) _{7-U /, EE tne, S Agwn bo SS

was received by me on (date) af. A if ZO En tl da 7 2Oorrr

{ ] Ipersonally served the summons on the individual at (place)

 

on (date) ; Or

 

[ ]  Ileft the summons at the individual's residence or usual place of abode with (name)

 

 

a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual's last known address; or

X ]  Iserved the summons on (name of individual) —S A At) fo SS , who is

designated by law to accept service of process on behalf of (name of organization) J [ ae ee
on (date) Xa LLQ0 A220 Pr~ ‘or

 

[ ]  Ireturned the summons unexecuted because ; or

[ ] Other: (specify):

 

My fees are $ Soe for travel and $ a3 : Ay for services, for a total of $ LIA |

I declare under the penalty of perjury that this information is true.

Date: Afaifan ag ee

Wh, S Lae rae

Lae ( J by Cent og LepoleS hervihe

Llc Name ona itle
46/ S. Tack sow Sk. Trac hgg 2 (41 YF7#act

Server's address

 

Additional information regarding attempted service, etc.:

 

 
